            Case 1:19-cv-10653 Document 1 Filed 11/18/19 Page 1 of 14



UNITED STATES DISTRCT COURT
SOUTHERN DISTRICT OF NEW YORK
___________________________________________x

JANE DOE 15,                                               Case No. 19 Civ. 10953

                      Plaintiff,
                                                           COMPLAINT
               -against-                                   AND JURY DEMAND

DARREN K. INDYKE and RICHARD D. KAHN,
as EXECUTORS OF THE ESTATE OF JEFFREY E.
EPSTEIN,

                  Defendants.
___________________________________________x

               Plaintiff Jane Doe 151, by and through her attorneys, Cuti Hecker Wang LLP and

Allred, Maroko, & Goldberg, for her Complaint alleges as follows:

                                   NATURE OF THE ACTION

               1.     When Plaintiff Jane Doe 15 was fifteen years old, Jeffrey Epstein preyed

upon her, trafficked her, and sexually abused her.

               2.     Jane Doe 15 grew up in a poor household in the Midwest. In early 2004,

she traveled to New York City on a trip with her high school drama group. Jane Doe 15 got

permission to spend a day with her sister, who lived in New York and already knew Epstein.

               3.     During that trip, Jane Doe 15 was invited to visit Epstein’s townhouse in

Manhattan. Epstein’s secretary began grooming Jane Doe 15 to be used as Epstein’s sexual

object – she took photos of Jane Doe 15, gave her an iPod, and told Jane Doe 15 that Epstein

really wanted to meet her.

               4.     Epstein’s secretary reached out to Jane Doe 15 shortly thereafter. She told



1
 Plaintiff is using the pseudonym “Jane Doe 15” in this Complaint in place of her real name.
Plaintiff intends to file a motion to proceed under a pseudonym on the basis of her privacy
because her allegations concern childhood sexual abuse.
             Case 1:19-cv-10653 Document 1 Filed 11/18/19 Page 2 of 14



Jane Doe 15 that Epstein was excited by the photos and very interested in Jane Doe 15, and that

Epstein was interested in helping girls who, like Jane Doe 15, were in difficult circumstances.

Epstein’s secretary asked Jane Doe 15 to travel to Epstein’s ranch in New Mexico. This seemed

like a thrilling opportunity for Jane Doe 15, and she believed that Epstein genuinely wanted to

help her.

               5.      During the trip, Epstein conveyed to Jane Doe 15 how powerful he was

and how helpful he could be in assisting Jane Doe 15 with her future goals, such as paying for

college.

               6.      Using this overwhelming power he had over Jane Doe 15, Epstein

subjected her to a vicious, prolonged sexual assault.

               7.      This sexual assault has caused Jane Doe 15 immense harm. She tried to

ignore and forget what had happened, but it was impossible. She felt ashamed, humiliated,

scared, and frightened. She began to hurt herself through substance abuse. She later realized

that, although she did not realize it at the time, Epstein’s predatory behavior left her feeling that

she had no value, that a powerful man could do anything he wanted to her.

               8.      Jane Doe 15 continues to feel the vast harmful effects of Epstein’s

behavior. She brings this action seeking, at last, some remedy for the egregious abuse that

Epstein inflicted when she was a child.

                                             PARTIES

               9.      Plaintiff Jane Doe 15 is an individual who resides in California.

               10.     Defendants Darren K. Indyke and Richard D. Kahn are the Executors of

the Estate of Jeffrey E. Epstein (the “Estate”). As Executors of the Estate, Defendants are liable

for the acts and omissions of Epstein and his agents. For purposes of 28 U.S.C. § 1332,

Defendants are deemed to be citizens of the United States Virgin Islands, where Epstein was



                                                  2
             Case 1:19-cv-10653 Document 1 Filed 11/18/19 Page 3 of 14



domiciled at the time of his death.

                                   JURISDICTION AND VENUE

               11.     This Court has subject-matter jurisdiction pursuant to 28 U.S.C. § 1332

because the amount in controversy exceeds $75,000 and is between citizens of different states.

               12.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2)

because a substantial part of the events or omissions giving rise to the claim occurred in this

District.

               13.     This Court has personal jurisdiction over Defendants. As Executors of the

Estate, Defendants are subject to personal jurisdiction in this Court because Epstein was subject

to personal jurisdiction at the time of his death.

               14.     This Court had both specific and general personal jurisdiction over Epstein

at the time of his death.

               15.     Epstein and his agents initially preyed upon Jane Doe 15 in New York,

where they began grooming her to be trafficked so he could sexually abuse her.

               16.     Epstein resided in New York State a substantial portion of the time during

the time period at issue in this lawsuit, and through the time of his death.

               17.     Epstein resided in the Metropolitan Correctional Center in New York

County at the time of his death.

               18.     Epstein conducted substantial business operations in New York.

               19.     Epstein owned and/or controlled numerous companies with principal

places of business in New York.

               20.     Epstein owned substantial real property assets in New York, including the

townhouse located at 9 East 71st Street in Manhattan, which is valued at $55 million or more.




                                                     3
             Case 1:19-cv-10653 Document 1 Filed 11/18/19 Page 4 of 14



               21.     New York was the epicenter of Epstein’s criminal sex-trafficking

enterprise. For years, Epstein and his agents took actions in New York in order to arrange for

minor girls to be trafficked to his homes throughout the country in order to perform sexual acts

for him. Epstein’s trafficking and abuse of Jane Doe 15 was part of that New York-based

criminal enterprise.

               22.     From his Manhattan townhouse, Epstein directed a vast network of agents

in recruiting minor girls to be brought to him for his sexual use.

               23.     Epstein sexually abused many minor girls in his Manhattan townhouse.

               24.     On many occasions, Epstein and his agents made phone calls from New

York to schedule appointments for minor girls to come to Epstein’s residences outside of New

York in order to perform commercial sexual acts for Epstein.

               25.     Upon information and belief, after Jane Doe 15 went to Epstein’s

townhouse and met with his agents in New York, Epstein and/or his agents took additional

actions in New York specifically to facilitate the trafficking of Jane Doe 15 to New Mexico to

perform sexual acts for Epstein.

               26.     Upon information and belief, Epstein’s secretary was present in New York

at the time that she – acting as Epstein’s agent – arranged for Jane Doe 15 to travel to Epstein’s

ranch in order for Epstein to sexually abuse her.

                                        JURY DEMAND

               27.     Plaintiff hereby demands a trial by jury on all of her claims in this action.



                                   FACTUAL ALLEGATIONS

               28.     When Plaintiff Jane Doe 15 was fifteen years old, Jeffrey Epstein preyed

upon her and sexually abused her.



                                                    4
            Case 1:19-cv-10653 Document 1 Filed 11/18/19 Page 5 of 14



               29.    Jane Doe 15 had grown up poor. Her parents divorced when she was

young, and her mother had moved from place to place numerous times during Jane Doe 15’s

childhood. When she first met Epstein, she was living in a very small town in the Midwest.

               30.    In approximately January 2004, Jane Doe 15 went on a trip to New York

City with her high school drama group. Jane Doe 15’s sister, who was approximately eighteen at

the time, was living in New York with a family friend and working as a model. Her sister knew

Epstein, but like other victims of Epstein did not and could not speak about his abuse.

               31.    Because Jane Doe 15’s sister lived in New York, Jane Doe 15 was given a

special day pass by the chaperones of her school trip to spend a day with her sister during the

trip.

               32.    Jane Doe 15’s sister invited her to come to Epstein’s townhouse at 9 East

71st Street in Manhattan. When Jane Doe 15 got to the townhouse, she met Epstein’s secretary,

a woman approximately in her mid-twenties with light-brown hair.

               33.    Epstein’s secretary acted on his behalf in cultivating and enticing Jane

Doe 15 as she spent time with Jane Doe 15 that day.

               34.    On Epstein’s behalf, Epstein’s secretary gave Jane Doe 15 a tour of the

townhouse. She told Jane Doe 15 that Epstein really liked her sister and that he really wanted to

meet Jane Doe 15.

               35.    On Epstein’s behalf, Epstein’s secretary took photos of Jane Doe 15 and

asked her for more photos of her and her sister. Before Jane Doe 15 left, the secretary asked for

Jane Doe 15’s contact information, and gave her an iPod. The secretary said she would send

Jane Doe 15’s photos and contact information to Epstein.

               36.     Approximately two weeks later, Epstein’s secretary emailed Jane Doe 15.

She said that Epstein was excited by the photos and that he was very interested in Jane Doe 15.



                                                 5
             Case 1:19-cv-10653 Document 1 Filed 11/18/19 Page 6 of 14



The secretary conveyed to Jane Doe 15 that Epstein was interested in helping girls who were in

difficult circumstances and needed assistance.

               37.       Epstein’s secretary in New York invited Jane Doe 15 and her sister to

come to Las Vegas and attend a magic show, then fly to Epstein’s ranch in New Mexico. This

seemed like a thrilling opportunity, and Jane Doe 15 convinced her mother to let her go.

Epstein’s secretary then sent Jane Doe 15 the ticket information.

               38.       The following is a true and correct photograph of Jane Doe 15 when she

was fifteen years old:




               39.       In approximately late January 2004, when Jane Doe 15 was still fifteen,

she and her sister flew to Las Vegas. Epstein and/or his agents had arranged for the girls to go

backstage and meet the performer, along with several other young girls whom Epstein had

arranged to be there. Epstein was present for at least some portion of that show, although Jane

Doe 15 had little or no interaction with him.

               40.       At that point, Jane Doe 15 had the impression that Epstein had been kind

to her sister and provided assistance to her, such as a place to stay.




                                                  6
            Case 1:19-cv-10653 Document 1 Filed 11/18/19 Page 7 of 14



               41.     Afterwards, Jane Doe 15 and her sister were brought to an airport to board

Epstein’s private plane to take them to New Mexico. They boarded the plane, along with Epstein

and several other young girls.

               42.     For a girl from the Midwest, all of this was like a dream come true – to be

flown around in private jets, to meet a world-famous performer backstage, and to be among other

beautiful girls, almost all of whom were much older than her. She felt like she was being treated

special, and like a grown up.

               43.     At that point, Jane Doe 15 met Epstein for the first time. Epstein gave

Jane Doe 15 a tour of the plane. The first thing he showed her was the bedroom.

               44.     Epstein instructed Jane Doe 15 to get on the floor of the bedroom and feel

it. Epstein explained that there was a Tempur-pedic mattress covering the entire floor of the

plane’s bedroom. Jane Doe 15, who was only fifteen, recalls thinking that she was supposed to

understand what this man was talking about, but being confused and laughing nervously. She

had never heard some of the words he used, such as the name of the mattress.

               45.     Epstein explained to Jane Doe 15 that, when he slept on the bed, he liked

to have women sleep at his feet. Jane Doe 15 again felt enormously confused, and did not

understand what Epstein was saying or why he was telling her this. Epstein’s description of the

women sleeping around him on the floor made her immediately think of slaves.

               46.     Epstein made clear to Jane Doe 15 how powerful he was. He made a point

of mentioning that he was close with Bill Clinton.

               47.     At one point, Epstein asked Jane Doe 15 how old she was, and she told

him she was fifteen.

               48.     Jane Doe 15 found her interactions with Epstein on the plane strange. But

she recognized one of the other girls on the plane as a model who had been on a magazine cover



                                                7
             Case 1:19-cv-10653 Document 1 Filed 11/18/19 Page 8 of 14



that month. Jane Doe 15 remembers finding that reassuring, and thinking, “If she’s here, it must

be ok.”

               49.     When they arrived in New Mexico, Jane Doe 15 was driven to Epstein’s

ranch. She and her sister stayed in a small house detached from the main house. A number of

other girls were staying at the ranch as well.

               50.     From the start, Jane Doe 15 was told that she and the other girls could do

whatever they wanted at the ranch, whenever they wanted. It was like a park. She was

encouraged to ride horses and ATVs and to use the pool and hot tub. One of Epstein’s agents, a

woman with red hair, told Jane Doe 15 that the water jets in the hot tub were positioned so that

many girls could use them to masturbate at the same time.

               51.     At one point during the stay, Jane Doe 15 was in the swimming pool, and

Epstein walked up. Epstein ordered her to give him a hug. Because she had not packed a

swimsuit, she was wearing her underwear to swim. Epstein commented on her underwear,

saying, in substance, that they needed to get her new underwear because it was not nice enough.

               52.     Shortly thereafter, the redhaired woman told Jane Doe 15 that Epstein

really liked her. The woman asked Jane Doe 15 questions about her sexual experience. This

made Jane Doe 15 deeply embarrassed, and she answered honestly about her complete lack of

sexual experience.

               53.     The next day, Jane Doe 15 was summoned to the main house, and the

redhaired woman reported that she would be giving Jane Doe 15 a massage. The woman ordered

Jane Doe 15 to strip down and lie on a table. Jane Doe 15 noticed that there were cameras in the

ceiling of the room, and she felt deeply uncomfortable. She was alone, far from home, and in an

environment where everything and everyone told her she was supposed to do as they told her,

and that this was normal.



                                                 8
            Case 1:19-cv-10653 Document 1 Filed 11/18/19 Page 9 of 14



               54.     Without Jane Doe 15’s consent, the woman proceeded to use her tongue to

“massage” Jane Doe 15, focusing primarily on Jane Doe 15’s vagina and anus. Jane Doe 15

continued to feel great discomfort. After subjecting Jane Doe 15 to this unwanted contact for

what felt like a substantial amount of time, the redhaired woman stopped, and apologetically told

Jane Doe 15 that she could tell Jane Doe 15 had not enjoyed the contact.

               55.     The redhaired woman – Epstein’s agent – then told Jane Doe 15 that

Epstein really wanted to give Jane Doe 15 an orgasm.

               56.     Approximately the next day, Jane Doe 15 was summoned to the main

house at the ranch and told that Epstein wanted to meet with her.

               57.     Jane Doe 15 was taken to an upstairs bedroom. Epstein was lying on the

bed, on his back, wearing only a bathrobe.

               58.     Epstein ordered Jane Doe 15 to stand next to the bed and give him a

massage. As she started to do so, Epstein opened the bathrobe so that his penis was visible.

               59.     Jane Doe 15 sensed that Epstein expected her to do something sexual to

him, but she did not know what it was. Epstein seemed to get frustrated as a result.

               60.     Epstein then said, in substance, “We’re going to try something different.”

Without warning, he grabbed Jane Doe 15 by her shoulders and laid her down on the floor.

               61.     Epstein got out a large vibrator and pressed it against Jane Doe 15’s

genitals in an aggressive manner. Jane Doe 15 found it very painful, and she did not know what

she was supposed to do.

               62.     Epstein continued to assault Jane Doe 15 with the vibrator for what felt

like an eternity, and she continued to find it very painful. Eventually, Jane Doe 15 realized that

Epstein expected her to have a visible reaction, and she pretended to have an orgasm. This

appeared to satisfy Epstein, and he finally stopped molesting her.



                                                 9
            Case 1:19-cv-10653 Document 1 Filed 11/18/19 Page 10 of 14



               63.     Epstein then walked Jane Doe 15 over to the window of the bedroom. He

told her how amazing a first orgasm is, and he pointed out to the desert and told her that he

wanted to show her how beautiful the world is. Epstein told Jane Doe 15 that they would meet

the next day to talk about her education and how he could assist her.

               64.     After Epstein’s vicious, prolonged assault, Jane Doe 15 felt completely

powerless and lost. She wanted to tell her sister what he had done to her, but felt too scared and

disempowered to do so.

               65.     Jane Doe 15 remembers taking an ATV out that night and driving it into a

tree, and realizing that she could die out there and no one would care. She felt both abandoned

and also completely reliant on Epstein.

               66.     The next day, Epstein summoned Jane Doe 15 to meet with him again. He

presented her with a box, inside of which was a pair of new underwear. Jane Doe 15 put them

on, and Epstein commented that she looked really good. Epstein proceeded to take photographs

of Jane Doe 15 wearing the underwear.

               67.     During that encounter, Jane Doe 15 felt terrified and had difficulty

breathing. Epstein noticed this, and led her through breathing exercises.

               68.     At the end of that meeting, Epstein asked Jane Doe 15 about her future

goals, and she explained that she wants to study biochemistry at a specific college. Epstein

conveyed to Jane Doe 15 that he wanted to help her achieve that goal, and he presented her with

a check for $5,000 to give to the college. He also gave her several hundred dollars in cash.

               69.     Soon afterwards, Jane Doe 15 left Epstein’s ranch, after being there for

three or four days.

               70.     Jane Doe 15 was later invited to come to Epstein’s private island. But she

declined, finding excuses to avoid seeing Epstein. She never saw him again.



                                                10
            Case 1:19-cv-10653 Document 1 Filed 11/18/19 Page 11 of 14



               71.    Jane Doe 15 tried to ignore and forget what happened, but it was

impossible. She did not recognize it then, but she had been told and taught that she had no value,

that a powerful man could do anything he wanted to her. She felt ashamed, humiliated, scared,

and frightened, but above all, worthless. She began to hurt herself with alcohol and drugs.

               72.    Jane Doe 15’s common-law claims are timely under whichever state’s law

is determined to apply.

               73.    Jane Doe 15 first disclosed her abuse to a licensed medical or mental

health care provider in the context of receiving health care from the provider in 2019.

               74.    Prior to that, Jane Doe 15 did not know, and did not have any reason to

know, the extent of the injuries that Epstein’s abuse had caused her, or the connection between

Epstein’s abuse and the emotional and psychological injuries she had experienced.

               75.    Jane Doe 15 is still just beginning to process and understand the full extent

of the injuries that Epstein’s abuse had caused her and the connection between Epstein’s abuse

and the emotional and psychological injuries she had experienced.

               76.    This action is timely under New York law because it falls within New

York CPLR 214-g and is brought during the one-year time period set forth in that section. The

claims brought herein allege intentional and negligent acts and/or omissions for physical,

psychological, and other injury suffered as a result of conduct that would constitute sexual

offenses as defined in Article 130 of the New York Penal Law, and such acts and/or omissions

were committed against Jane Doe 15 when she was less than eighteen years of age.

               77.    Epstein’s abuse of Jane Doe 15 constitutes “childhood sexual abuse”

within the meaning of New Mexico Stat. § 37-1-30.

               78.    A criminal action against Epstein concerning the same sex trafficking

enterprise from which Jane Doe 15’s claims arose terminated on August 29, 2019.



                                                11
            Case 1:19-cv-10653 Document 1 Filed 11/18/19 Page 12 of 14



                                    FIRST CAUSE OF ACTION
                                            (Battery)

                79.       Plaintiff hereby incorporates each of the foregoing paragraphs as if fully

set forth herein.

                80.       In committing the acts described above, Epstein intentionally engaged in

unlawful and intentional touching or application of force to Jane Doe 15’s person.

                81.       Epstein intentionally touched Jane Doe 15 in a rude, insolent, or angry

manner.

                82.       An offensive contact to Jane Doe 15’s person occurred as a result of

Epstein’s conduct.

                83.       As a result of Epstein’s actions, Plaintiff suffered damages in an amount to

be determined at trial.



                                   SECOND CAUSE OF ACTION
                                           (Assault)

                84.       Plaintiff hereby incorporates each of the foregoing paragraphs as if fully

set forth herein.

                85.       In committing the acts described above, Epstein engaged in acts, threats,

and/or menacing conduct that caused Jane Doe 15 to reasonably believe that she was in danger of

receiving an immediate battery.

                86.       As a result of Epstein’s actions, Plaintiff suffered damages in an amount to

be determined at trial.




                                                   12
              Case 1:19-cv-10653 Document 1 Filed 11/18/19 Page 13 of 14



                                    THIRD CAUSE OF ACTION
                            (Intentional Infliction of Emotional Distress)

                 87.      Plaintiff hereby incorporates each of the foregoing paragraphs as if fully

set forth herein.

                 88.      In committing the acts described above, Epstein acted intentionally and/or

recklessly.

                 89.      Epstein’s conduct was extreme and outrageous under the circumstances.

                 90.      As a result of Epstein’s conduct, Jane Doe 15 experienced severe

emotional distress.

                 91.      As a result of Epstein’s actions, Plaintiff suffered damages in an amount to

be determined at trial.



                 WHEREFORE, Plaintiff respectfully requests that judgment be entered against

Defendants as follows:

              a. Awarding compensatory damages for all physical injuries, emotional distress,

                 psychological harm, anxiety, humiliation, physical and emotional pain and

                 suffering, family and social disruption, and other harm, in an amount to be

                 determined at trial;

              b. Awarding punitive damages in an amount to be determined at trial;

              c. Awarding attorneys’ fees and costs pursuant to any applicable statute or law;

              d. Awarding pre- and post-judgment interest on all such damages, fees, and/or costs;

              e. Attaching all of Defendants’ real property and other assets located in the State of

                 New York pursuant to New York CPLR 6201 et seq. and Federal Rule of Civil

                 Procedure 64; and

              f. Awarding such other and further relief as this Court may deem just and proper.


                                                   13
          Case 1:19-cv-10653 Document 1 Filed 11/18/19 Page 14 of 14



Dated: New York, New York
       November 18, 2019
                                           CUTI HECKER WANG LLP


                                           By:    /s/ Mariann Meier Wang
                                             Mariann Meier Wang
                                             Daniel Mullkoff
                                             305 Broadway, Suite 607
                                             New York, New York 10007
                                             (212) 620-2603
                                             mwang@chwllp.com
                                             dmullkoff@chwllp.com

                                           ALLRED, MAROKO & GOLDBERG
                                           Gloria Allred
                                           305 Broadway, Suite 607
                                           New York, New York 10007
                                           (212) 202-2966

                                           Attorneys for Plaintiff




                                      14
